DAUKSCH, Judge.
This matter was filed with this court as an appeal from a non-final order. We treat it as a petition for writ of certiorari and deny it. Petitioner seeks to have us reverse an order denying a limited lifting of a *154stay order. He wants the stay order lifted only so the trial judge can order a lis pendens dissolved. The lis pendens apparently is ineffectual now because the statutory one-year period passed without any court-ordered extension. See § 48.23(2), Fla.Stat. (1989). Thus there is no need for the lifting of the stay. Should a cloud on the title now exist appellant can have it removed by separate proceedings.
PETITION DENIED.
COWART and GOSHORN, JJ., concur.